Citation Nr: 0415924	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  97-12 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right hip injury, currently evaluated at 30 percent.

2.  Entitlement to an increased rating for chronic low back 
pain syndrome, secondary to L5-S1 herniated nucleus pulposus, 
currently evaluated at 20 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from February 1987 to January 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran also perfected an appeal of the evaluation of her 
pelvic inflammatory disease residuals, then rated non-
compensable.  The March 1999 supplemental statement of the 
case (SSOC) reflects that she was granted the maximum 
schedular rating for this disorder, effective in July 1995.  
The RO deemed the appeal satisfied, and this issue is no 
longer reflected on SSOCs.

The February 2004 SSOC notified the veteran of all changes in 
the rating criteria for spine pathology.


FINDINGS OF FACT

1.  The veteran's right hip injury residuals manifest 
subjectively with daily pain and inability to do prolonged 
standing or walking.  Her right hip injury residuals manifest 
objectively with a slow gait, with weight bearing more on the 
left than the right.  Range of motion (ROM) on flexion is 40 
degrees, on extension to 0 degrees, adduction, 10 degrees, 
abduction 22 degrees, external rotation, 14 degrees, and 
internal rotation, 24 degrees; the hip is not ankylosed.

2.  Limitation of motion (LOM) on flexion of the thigh 
limited to 10 degrees has not been more nearly approximated.

3.  Impairment of the femur, with fracture of surgical neck, 
with false joint, has not been more nearly approximated.

4.  The veteran's low back pain syndrome manifests 
subjectively with daily pain.  It manifests objectively with 
a central disc herniation at L5-S1, spondylolysis at L2-L3, 
tenderness of the whole lumbar spine, and objective evidence 
of pain and spasm on motion.  Thoracolumbar spine ROM on 
forward flexion is to 80 degrees, backward extension to 0 
degrees, lateral flexion to 30 degrees, bilaterally, turning 
to the left, to 22 degrees, and turning to the right, to 30 
degrees, with pain at the end of all movements; the spine is 
not ankylosed.

5.  Severe LOM of the lumbar spine has not been manifested.

6.  Severe lumbosacral strain, with listing of the whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, has not been more nearly 
approximated.

7.  Neurologic deficit has not manifested or more nearly 
approximated.

8.  There have been no incapacitating episodes.


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 10 percent for 
residuals of a right hip injury, prior to July 14, 1995, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
(DCs) 5252, 5253, 5255 (2003).

2.  The requirements for a rating in excess of 10 percent for 
residuals of a right hip injury, from July 14, 1995, to 
December 14, 2003, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes (DCs) 5252, 5253, 5255 (2003).

3.  The requirements for a rating in excess of 30 percent for 
residuals of a right hip injury, prior to December 15, 2003, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
(DCs) 5252, 5253, 5255 (2003).

4.  The requirements for a rating in excess of 10 percent for 
chronic low back pain syndrome, secondary to L5-S1 herniated 
nucleus pulposus, prior to July 14, 1995, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.40, 4.45, 4.71a, DCs 5292, 5293 (in effect prior to 
September 23, 2002).

5.  The criteria for a rating in excess of 20 percent for 
chronic low back pain syndrome, secondary to L5-S1 herniated 
nucleus pulposus, from July 14, 1995, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.40, 4.45, 4.71a, DCs 5292, 5293 (in effect prior to 
September 23, 2002); 38 C.F.R. § 4.71a, DC 5293 (in effect 
prior to September 26, 2003); 38 C.F.R. § 4.71a, DC 5243 
(September 26, 2003) (68 Fed. Reg. 51454, 51456 (August 27, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective well 
after the veteran filed her claim.  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAGCOPPREC) 7-2003 
(November 19, 2003).  Thus, the VCAA applies to the veteran's 
claim.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely arguendo the applicability of Pelegrini to 
this case, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement in this case was 
harmless error for the reasons specified below.

First, in a letter dated in July 2003 (letter), the RO 
informed the veteran of the provisions of the VCAA, VA's duty 
to assist her with the development of her claim, and how VA 
would comply with that duty.  The letter also informed the 
veteran of the evidence necessary to support a claim for an 
increased rating.  As to who would obtain what evidence, the 
letter informed the veteran of all of the evidence associated 
with the claim file, that the RO had requested her VA 
treatment records from 1999 forward, and that the RO would 
obtain any other federal and non-federal or private records 
she identified on the provided VA Forms 21-4138 and 21-4142, 
provided she completed, signed, and returned, the forms to 
authorize VA to obtain the records on her behalf.

Second, the veteran has received partial allowances of the 
benefits she is seeking through her claims.  Finally, the 
veteran has had multiple opportunities to request additional 
development throughout the appeal period of this claim, and 
the RO has responded to these requests.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 1-2004 
(February 24, 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Further, in light of the fact that the veteran's 
claim was filed several years prior to the effective date of 
the VCAA, and that the veteran has received notice of the 
act, as well as a partial allowance of the benefits sought, 
the Board finds any defect as to the timing of the VCAA 
notice harmless.

As concerns the duty to assist, the RO obtained all of the 
veteran's VA treatment records, records of the Social 
Security Administration related to a claim for benefits the 
veteran filed, and arranged for appropriate examinations 
throughout the appeal period.  All records obtained or 
generated have been associated with the claim file.  Neither 
the veteran nor her representative has requested development 
of additional evidence in support of the claim.

Factual background

Historically, the veteran sustained a fracture of the L2 
vertebra in an automobile accident while in active service, 
for which she received lengthy inpatient treatment, to 
include placement in a fiberglass TLSO body jacket.  She was 
discharged from active service as a result of her injuries.  
She applied for service connection in 1989.  The March 1989 
VA examination report reflects the veteran reported right hip 
and low back pain upon prolonged standing and during damp 
weather.  Physical examination revealed no evidence of 
current injury or fracture.  An August 1989 rating decision 
granted service connection, with noncompensable evaluations 
for both her right hip and low back residuals.  A February 
1991 Board decision granted a compensable evaluation of 10 
percent for the veteran's low back injury residuals.

The veteran filed for an increased rating for her right hip 
injury residuals and her low back disorder in January 1992, 
and the claim was received by the RO in February 1992.  A 
November 1995 rating decision denied the claim.  During the 
course of the appeal period, a September 1997 rating decision 
continued the denial, and a March 1999 rating decision 
increased the veteran's rating for her low back disorder from 
10 percent to 20 percent, and granted a compensable rating of 
10 percent for her right hip injury residuals, both effective 
July 14, 1995, the earliest date medical records reflect 
increased severity of the disorders.  The February 2004 SSOC 
reflects that the evaluation of the right hip injury 
residuals was increased from 10 percent to 30 percent, 
effective December 15, 2003, the date medical records reflect 
an increase in symptomatology.

In July 1995, the veteran presented at a VA orthopedic clinic 
with complaints of low back and lower extremities pain.  A 
July 1995 x-ray report reflects that x-rays of the veteran's 
lumbosacral spine were interpreted as revealing a normal 
appearing spine.  There was evidence of osteitis condensans 
ilil consistent with previous child bearing.  There was no 
evidence of fracture.  The examiner entered an assessment of 
low back pain secondary to old vertebra fracture.

During an August 1995 VA orthopedic examination, the veteran 
reported back and right hip pain when she stood for long 
periods and when walking long distances.  Physical 
examination revealed the veteran to walk without any acute 
distress.  There was mild lordosis.  Straight leg raising was 
negative and Patrick test was positive on the right side.  
There was tenderness of the spine at L-4 and no irregularity 
or tenderness at L-2.  She walked normally on tandem, 
tiptoes, and on heels, with a slight limp on right side.  
Squatting was limited due to pain in the right knee.  Spine 
ROM on forward flexion was 95 degrees, with mild low back 
pain at the end, and on extension to 30 degrees.  Left 
lateral flexion was to 38 degrees, with mild low back pain, 
right lateral flexion to 40 degrees, rotation to the left, 28 
degrees, and to the right, 30 degrees.  There was no 
neurological deficit.  The diagnosis was: history of motor 
vehicle accident with injury to lumbar spine, December 1987; 
fracture of lamina and interarticularis of L2 spine and 
possible pedicle at L3, no displacement; and, chronic low 
back syndrome.

Regarding the right hip, the August 1995 VA orthopedic 
examination report included the veteran's complaints of 
occasional pain in the right hip.  Physical examination of 
the right hip revealed tenderness at the greater trochanter.  
ROM was functional, except rotational, where there was pain 
at the end 10 degree range.  Right hip ROM on flexion was to 
110 degrees; extension to 15 degrees; external rotation, 40 
degrees; internal rotation, 30 degrees; abduction, 40 
degrees; and, adduction, 20 degrees.  The examiner referenced 
a 1989 x-ray report of an October 1989 x-ray of the right 
hip, which was negative.  As concerns the veteran's right 
hip, the examiner rendered a diagnosis of trochantic bursitis 
of the right hip.

In October 1995, the veteran was seen at a VA orthopedic 
clinic where she reported no new problems.  Examination of 
the low back revealed negative straight leg raising, and deep 
tendon reflexes were 1+ and symmetrical.  The October 1995 
neurology clinic entry reflects negative radiation and 
straight leg raising, power of 5/5, and deep tendon reflexes 
as bilateral and symmetrical.  Spine x-rays were interpreted 
as normal.

A January 1996 MRI (magnetic resonance imaging) examination 
report noted a central disc herniation at L5-S1, causing 
slight compression of the thecal sac.  No evidence of nerve 
root or foraminal encroachment was revealed.  Diagnostic 
impression was central disc herniation at L5-S1.

A January 1996 lumbar spine CT (computerized tomography) 
examination report of the lumbar span noted an old 
compression fracture of the anterior inferior end plate of 
L2; very mild diffuse degenerative disc bulge at L2-L3, 
without significant compression of the thecal sac or central 
alignment to involve the exiting nerve roots; and multilevel 
facet degenerative joint disease at T-12-L1 and L1-L2, more 
severe at L2-L3.

A May 1997 VA examination report reflects that x-rays of the 
veteran's right hip were interpreted as revealing no evidence 
of bone or joint abnormality, normal right hip.

In May 1997, the veteran had a surgical procedure to remove 
hardware from her non-service-connected right ankle, which 
was inserted in an open reduction internal fixation.  She was 
still in a soft cast when she presented for the examinations 
set forth below.

A May 1997 VA orthopedic examination report reflects the 
veteran reported chronic low back pain with radiation to 
bilateral lower extremities.  She used Tylenol and percocet 
for relief.  Physical examination revealed a stiff posture 
and marked paraspinal lumbar tenderness, even with touch.  
ROM tests were not performed due to the veteran's inability 
to tolerate any movement.  The examiner reviewed the January 
1996 MRI examination report and rendered a diagnosis of 
chronic low back pain syndrome secondary to L5-S1 herniated 
nucleus pulposus.

Regarding the right hip, the May 1997 VA orthopedic 
examination report noted the veteran's complaints of chronic 
right hip pain, especially with prolonged standing.  She 
could ambulate with a straight cane up to 2 blocks.  She was 
observed to ambulate with a straight cane in left hand and 
right lower extremity soft brace and with an antalgic gait 
and stiff posture.  The hip and thigh could not be examined 
due to her inability to tolerate movement.  The examiner did 
not render a diagnosis due to the veteran's inability to 
tolerate an examination, and he noted the May 1997 x-rays 
were within normal limits and negative.

During a June 1997 VA neurology examination, veteran reported 
chronic low back pain, with occasional radiation up to 
thoracic area or down to right hip.  Physical examination 
revealed paraspinal tenderness from mid-thoracic to upper 
lumbar area, bilaterally, with associated spasm.  The 
diagnosis was myofacial pain, possibly secondary to thoraco-
lumbar facet syndrome, post-traumatic.

The veteran testified at a RO hearing in April 1998.  She 
related that her right hip causes her to walk awkwardly and 
to lose her balance.  She can walk for a couple of blocks.  
Transcript (T), p. 3.  As concerns her low back, she related 
that the pain is daily and sometimes radiates down her legs, 
and that the cane she uses was issued by VA due to her 
ankles.  T, pp. 11-13.

The October 1998 VA orthopedic examination report noted the 
veteran's complaints of chronic pain with occasional 
radiation to the right lower extremity.  Lumbosacral spine 
ROM, passive and active, was within normal limits throughout.  
There was tenderness on palpation at the lumbosacral 
paraspinals bilaterally.  Posture was stiff.  There were no 
neurological abnormalities.  The diagnosis was: chronic low 
back pain secondary to L5-S1 herniated nucleus pulposus.

Regarding the right hip, the October 1998 examination report 
reflects complaints of chronic right hip and lower 
extremities pain.  The veteran could ambulate for up to 4 
blocks with a straight cane.  She used a soft brace for 
bilateral knees and bilateral ankles, which were not service 
connected.  ROM of the right hip was normal with pain.  No 
ankylosis was noted.  X-rays of the right hip were noted as 
being within normal limits.  The examiner rendered a 
diagnosis of multiple joints pains of unclear etiology.

A December 1998 VA outpatient treatment record reflects that 
the veteran presented with a request for a refill of her 
percocet prescription.  She reported low back pain of 8/10, 
without clear radiation into legs.  She presented with a back 
brace and bilateral ankle braces.  Physical examination 
revealed the veteran could bend down without difficulty and 
neurological examination was normal.  The impression was 
chronic lumbar pain condition without clinical evidence of 
radiculopathy.

An April 1999 VA physical therapy assessment note reflects 
the veteran reported she was able to ambulate 6 blocks, with 
difficulty due to secondary pain and cramping of muscles in 
the right lower back to right knee.  She also complained of 
left knee and ankle pain.  She reported constant pain of 5-
9/10, worse in the morning and with weather and menses.  She 
was observed to stand with external rotation of the right 
lower extremity, with increased skin fold on the right side, 
and left pelvic shift starting from T-11, and increased 
lumbar lordosis and hip flexion.  The left iliac crest was 
higher, and the left posterior superior iliac spine is higher 
and more prominent.  Paraspinal muscles were tender to 
palpation, greater on the left, and the left quadraus 
lumborum was tender to palpation.  Right side bending 
revealed a visible kink at T-9 and left side bending revealed 
a visible kink at T11-T12.  Right rotation revealed a visible 
kink at T12.  ROM on flexion of the hip was to 95 degrees, 
right, and to 110 degrees, left.

During a December 1999 VA pain management visit, that the 
veteran reported that her pain control as adequate on her 
current regimen, her pain score as 4/10, and she denied bowel 
or bladder control problems.  Physical examination revealed 
her to walk with a normal gait, with no aids.  The examiner 
entered an assessment of chronic right radicular low back 
pain.

A July 2000 VA pain management entry reflects that the 
veteran reported her back pain as the same and under good 
control with oxycontin.  She denied bowel or bladder control 
problems.  The examiner observed her to walk with a normal 
gait, with no aids.

During a September 2000 VA pain management visit, the veteran 
reported her back pain as better at 4/10, with current 
medication.  She denied bowel or bladder control problems.  
The examiner observed her to walk with a normal gait, with no 
aids.

An October 2001 VA physical therapy assessment found the 
veteran to have tenderness of the paraspinals, bilaterally, 
without spasm.  Passive ROM of the hip on flexion was to 95 
degrees, right, with pain in the groin, and extension to 0 
degrees, adduction, 15 degrees, right, 20 degrees, left, 
internal rotation, 20 degrees, right, 15 degrees, left.  
Straight leg raising was negative to 55 degrees on the right, 
and negative to 70 degrees on the left.

During an August 2002 VA pain management visit, the veteran 
reported her pain control as stable and satisfactory, with 
score of 6/10.  She assessed her worst pain as 8/10.  She was 
observed to walk without assistive devices.

In September 2002, the veteran reported that her previous 
physical therapy sessions did not help, and that she did her 
home exercise program when she thought about it.  Physical 
examination noted tenderness across low back.  Active ROM of 
the spine on flexion and extension was within full limits, 
with guarded movements.  ROM on side bending was minimally 
limited, and moderately limiting on rotation.  Manual muscle 
strength of bilateral hip flexion was 2+/5, and 
abduction/adduction, 3+/5.  Straight leg raising was 
negative, with moderate tightness of both hamstrings.

During a November 2002 VA pain management visit, the veteran 
reported pain radiating down to both lower extremities.  The 
veteran was observed to ambulate well, with no altered gait.  
She manifested decreased low back ROM, with pain on 
hyperextension.  Right hip ROM on flexion was to 95 degrees, 
internal rotation, to 20 degrees, external rotation, to 40 
degrees, both with pain.  The examiner noted likely low back 
pain and observed that it is difficult to differentiate 
between the hip and knee pain.  The veteran's lower 
extremities are not service connected.

During the December 2003 VA orthopedic examination, the 
veteran complained of constant back pain, for which she took 
OxyContin and Tylenol.  She could walk a half-mile or 1/2 hour, 
but sometimes needed a cane.  Her gait was unstable and she 
had balance problems.  Physical examination revealed 
thoracolumbar spine ROM on forward flexion to 80 degrees, 
backward extension to 10 degrees; left lateral flexion to 30 
degrees, right lateral flexion to 30 degrees; turning to left 
to 22 degrees; and, turning to right to 30 degrees, with pain 
at the end of almost all movements.  There was tenderness of 
the whole lumbar spine, worse at L2-L3 and L5-S1, with spasm.  
There were no neurological deficits.  Motor was 5/5 and 
reflexes 2+.  Lasque and Waddell tests were negative.  An 
October 2002 x-ray of the lumbar spine revealed spondylolysis 
at L2-L3, secondary to trauma.  The examiner rendered a 
diagnosis of central disc herniation at L5-S1 and 
spondylolysis at L2 on L3.

The December 2003 VA hip examination report noted complaints 
of pain in both hips.  The veteran's gait was slow, with more 
weight bearing on the left side.  Right hip ROM on flexion 
was to 40 degrees; extension, to 0 degrees; adduction, to 10 
degrees; abduction, to 22 degrees; external rotation, to 14 
degrees; internal rotation, to 24 degrees.  The diagnosis was 
post-traumatic deformity of the distal right hip, with 
trochantetric bursitis.

Analysis

Right hip

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  Further, the 
fact that a claimant is awarded a rating increase less than 
the maximum allowable does not dismiss an appeal.  An 
application for an increased rating is deemed to be for the 
maximum allowable.  AB v. Brown, 6 Vet. App. 35 (1993).
 
Evaluations are based on functional impairments which impact 
a veteran's ability to pursue gainful employment.  38 C.F.R. 
§ 4.10 (2003).  Further, with regards to the musculoskeletal 
system, disability evaluations are based on the functional 
loss of the joint or part involved.  Specifically, the 
inability, due to injury or disease, of the damaged part to 
perform the normal working movements of the body with normal 
excursion, strength, speed, and endurance.  38 C.F.R. § 4.40 
(2003).    Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
 
When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran may be entitled to resolution of his or her claim 
under the criteria that are to his or her advantage.  The old 
rating criteria may be applied throughout the period of the 
appeal, if they are more favorable to the veteran.  New 
rating criteria, however, may be applied retroactively if 
such application will not have an illegal retroactive effect.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  If the new criteria are 
properly applicable retroactively, it is only from the 
effective date of the change forward.  38 U.S.C.A. § 5110(g) 
(West 2002); VAOPGCPREC 3-2000 (April 10, 2000).

The Board finds that, for the period beginning prior to July 
14, 1995, and ending on December 14, 2003, the veteran was 
fairly, reasonably, and appropriately, rated at 10 percent.  
The Board first notes that there have been no changes in the 
rating criteria for hip pathology.  As set forth above, the 
veteran filed her claim for increase in February 1992, but 
the earliest post-February 1992 medical evidence in the claim 
file which relates to her hip disorder is dated in July 1995.  
Thus, there is no basis on which to support a compensable 
evaluation for her right hip injury prior to July 14, 1995, 
the effective date assigned by the March 1999 decision.  See 
38 C.F.R. § 4.1 (2003).

The applicable rating criteria for hip and thigh disorders 
reflect that a compensable evaluation of 10 percent is 
allowable for limitation of motion (LOM) on extension to 5 
degrees.  38 C.F.R. § 4.71a, DC 5251 (2003).  A compensable 
evaluation of 10 percent also is allowable for LOM on flexion 
to 45 degrees, DC 5252; or, other impairment of the thigh via 
limitation of adduction where one cannot cross one's legs, or 
for limitation of rotation, in that one cannot toe out more 
than 15 degrees on the affected side.  DC 5253.  A 
compensable evaluation of 10 percent also is allowable for 
impairment of the femur, malunion of, with slight knee of hip 
disability.  DC 5255.

To garner a higher rating of 20 percent, LOM of the thigh on 
flexion must be limited to 30 degrees, DC 5252; limitation of 
abduction must be via motion beyond 10 degrees, DC 5253; or 
malunion of the femur, with moderate knee or hip disability.  
DC 5255.

The medical evidence of record shows that, for the period 
July 14, 1995 to December 14, 2003, the veteran's right hip 
disability picture to have most nearly approximated that of a 
10 percent evaluation than a higher one.  38 C.F.R. §§ 4.3, 
4.7 (2003).  The examination reports and treatment notes show 
the veteran's primary symptomatology to be pain.  ROM on 
flexion was normal or near normal, with pain at the end of 
the movement, see 38 C.F.R. § 4.71a, Plate II (2003), and ROM 
on extension always exceeded 10 degrees.  Further, x-rays of 
the right hip taken between 1995 and 2003 reflected her right 
hip as being within normal limits.  Thus, the 10 percent 
evaluation adequately compensated the veteran for the 
functional loss of her hip due to pain and the minimal LOM.  
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45 (2003).  The medical 
evidence does not show a higher rating of 20 percent, or 
higher, to be warranted, as there is no evidence of ankylosis 
of the right hip, no evidence of LOM on flexion to 30 degrees 
or less, or malunion of the femur, with moderate disability 
of the knee or hip.  38 C.F.R. § 4.71a, DCs 5250-5255.
Parenthetically, the Board notes that the veteran's right 
hip, while rated non-compensable, was evaluated under DC 
5250, ankylosis of the hip.  The March 1999 rating decision, 
which granted a compensable evaluation of 10 percent, changed 
the DC to 5255, malunion of the femur.  The Board surmises 
that, in light of the medical findings on the veteran's ROM, 
and the negative x-rays, the RO did this analogously so as to 
better compensate the veteran for her disability picture.  In 
any event, the Board finds that the medical evidence does not 
show the veteran's disability to more nearly approximate that 
for an evaluation of 20 percent or higher under either of the 
DCs set forth, for the period prior to December 15, 2003.

The December 2003 examination report shows the veteran's 
right hip symptomatology to have increased in severity.  Her 
ROM on flexion was limited to 40 degrees, which is 
approximately one-third of the normal of 0 to 125 degrees, 
and abduction was to 22 degrees, slightly more than half of 
the normal of 40 degrees.  38 C.F.R. § 4.71a, Plate II 
(2003).  A November 2002 pain management entry reflects right 
hip ROM on flexion as to 90 degrees.  The examiner noted that 
all of these movements were with pain at the end.  Although 
LOM on flexion limited to 30 degrees generally is required 
for a 30 percent evaluation under DC 5252, the medical 
evidence shows the veteran's LOM and constant pain to render 
her disability picture as more nearly approximating that of a 
30 percent evaluation than a lower one, whether under DC 5252 
or 5255, her current DC.  38 C.F.R. §§ 4.3, 4.7 (2003).

The Board finds that a higher rating above 30 percent is not 
warranted, as the medical evidence does not show ankylosis of 
the hip, LOM on flexion to 10 degrees or less, or a nonunion 
or fracture of the femur.  DCs 5250-5255.

Low back pain syndrome.

The legal criteria for evaluating disabilities are set forth 
above and are incorporated by reference.  As noted above, the 
claim file does not contain any treatment or other medical 
records related to the veteran's low back disorder for the 
period February 1992 to July 13, 1995.  Thus, there is no 
basis on which to support an evaluation higher than 10 
percent for that period.  See 38 C.F.R. § 4.1 (2003).
The Board finds that, for the period beginning on July 14, 
1995, the veteran is fairly, reasonably, and appropriately, 
evaluated at 20 percent for her low back disability.  The 
veteran is currently evaluated under DC 5293 for 
intervertebral disc syndrome (IVS).  The rating criteria for 
spine pathology changed, effective September 23, 2002, and 
again, effective September 26, 2003.  The latter change also 
changed the numbering of the DCs and incorporated values for 
spine ROM and a demonstrative plate.  38 C.F.R. § 4.71, Plate 
V (September 26, 2003) (68 Fed. Reg. At 51458, August 27, 
2003).

First, the Board finds that ankylosis of the spine has not 
been manifested at any time during the appeal period.  
Therefore, an increased evaluation on that basis is not 
supported by the medical evidence of record.  38 C.F.R. 
§ 4.7, 4.71a, DC 5289 (2003).

Under the criteria in effect prior to September 22, 2002, 
moderate, recurring attacks of IVS, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
qualifies for an evaluation of 20 percent.  38 C.F.R. 
§ 4.71a, DC 5293 (in effect prior to September 23, 2002).  
Severe, recurring attacks, with intermittent relief, allow an 
evaluation of 40 percent, and pronounced attacks, with little 
intermittent relief, allows the maximum rating of 60 percent.  
Id.

As of September 23, 2002, and prior to September 25, 2003, 
IVS is rated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5293 
(in effect prior to September 26, 2003).  An incapacitating 
episode is defined as a period of acute signs and symptoms 
due to IVS that requires bed rest prescribed by a physician 
and treatment by a physician.  Id., Note 1.  When evaluating 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id., Note 2.

The Board finds that, neither the IVS rating criteria 
applicable on September 23, 2002, but prior to September 26, 
2003, nor those applicable prior to September 23, 2002, are 
more or less favorable to the veteran.  The Board makes this 
determination on the following bases: First, the veteran has 
not experienced any incapacitating episodes, in that there is 
no medical evidence of a care provider having prescribed bed 
rest as treatment for her back disorder.  See 38 C.F.R. 
§ 4.71a, DC 5293, Note 1 (in effect prior to September 26, 
2003).  Thus, under these rating criteria, the veteran's 
symptomatology must be evaluated on the basis of the chronic 
manifestations of her separate orthopedic and neurologic 
symptomatology.  Id., Note 2.  However, the medical evidence 
of record does not show clinically confirmed neurologic 
pathology which rises to a compensable level.  Other than the 
veteran's subjective complaints, the examination reports 
throughout the appeal period reflect that the veteran has not 
manifested any neurological deficit.  Consequently, this 
essentially puts the veteran under the IVS rating criteria 
applicable prior to September 23, 2002.  Therefore, for ease 
of explanation and clarity, the Board will apply the IVS 
rating criteria applicable prior to September 23, 2002, to 
the entire appeal period.  Further, the Board briefly will 
revisit this determination in the discussion of the appeal 
period which began on September 26, 2003.

The veteran's disability picture throughout the appeal period 
has not more nearly approximated that for an evaluation in 
excess of 20 percent.  38 C.F.R. §§ 4.3, 4.7 (2003).  Her 
primary symptomatology has been constant low back pain and 
LOM.  There is no clinical evidence of symptomatology 
compatible with sciatic neuropathy, though she does manifest 
characteristic pain and muscle spasm.  Further, the veteran 
can ambulate, although for short distances.  Thus, the Board 
finds that, as concerns her service-connected low back 
disorder, the medical evidence shows her recurring attacks to 
have been no more than moderate, which more nearly 
approximate an evaluation of 20 percent.  DC 5293 (in effect 
prior to September 23, 2002).  If rated under DC 5295 for 
lumbosacral strain, or under DC 5292 for LOM of the lumbar 
spine, the veteran still more nearly approximates a 20 
percent evaluation.  The medical evidence shows the veteran's 
low back disorder to manifest only muscle spasm on bending 
and some loss of lateral spine motion.  DC 5295.  Further, 
the medical evidence shows the veteran's lumbar spine LOM to 
be no more than moderate.  DC 5292 (2003).

The Board finds that a higher rating of 40 percent is not 
more nearly approximated, as the medical evidence does not 
show a disability picture of severe IVS.  38 C.F.R. § 4.7 
(2003).  Neither does it show severe lumbosacral strain, with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, has not been more nearly approximated,  38 C.F.R. 
§ 4.7, DC 5295 (2003), or severe LOM of the spine.  DC 5292.

For the period beginning September 26, 2003, the current 
criteria for rating spine pathology may be applied if deemed 
more favorable to the veteran.  The Board finds that the 
rating criteria in effect prior to September 23, 2002, are 
also more favorable to the veteran for the appeal period 
which began on September 26, 2003.  The basis for this 
determination will be evident from the current rating 
criteria.

General Rating Formula for Diseases and Injuries of the Spine 
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome  
Based on Incapacitating Episodes):

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis, allows 
an evaluation of 20 percent.  38 C.F.R. § 4.71a, DCs 5235-
5243 (September 26, 2003) (68 Fed. Reg. at 51456, August 27, 
2003).  This is the maximum evaluation allowable for 
thoracolumbar spine pathology, unless IVS is rated on the 
basis of incapacitating episodes.  Id.

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are 
zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 
degrees,  extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, 
and left and right lateral rotation are zero to 
30 degrees. The combined range of motion refers 
to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and 
left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note 
are the maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to 
the normal range of motion stated in Note (2). 
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion measurement 
to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or 
more of the following: difficulty walking because 
of a limited line of vision; restricted opening 
of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. 
Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.

 5235 Vertebral fracture or dislocation.
 5236 Sacroiliac injury and weakness.
 5237 Lumbosacral or cervical strain.
 5238 Spinal stenosis.
 5239 Spondylolisthesis or segmental instability.
 5240 Ankylosing spondylitis.
 5241 Spinal fusion.
 5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
 5243 Intervertebral disc syndrome.

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes:

IVDS, manifested by incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months merits 
a 60 percent evaluation.  With incapacitating episodes having 
a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months, a 40 percent is assigned.  With 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months, a 20 
percent rating is assigned.  38 C.F.R. § 4.71a, DCs 5235-5243 
(September 26, 2003) (68 Fed. Reg. at 51456-51457).

The Board notes that the definition of "incapacitating 
episodes" which is in Note 1 of the IVS rating criteria in 
effect between September 23, 2002, and September 25, 2003, 
was inadvertently omitted from the current criteria.  The 
Board does not deem this oversight as critical, as there is 
no contrary definition given in the current criteria, or any 
indication that the drafters intended a definition other than 
that provided in the prior criteria.  Therefore, the Board 
deems that definition as still applicable.

It is immediately apparent that the rating criteria in effect 
prior to September 23, 2002, is more favorable to the 
veteran, as the current criteria allow a maximum evaluation 
of 20 percent for all thoracolumbar spine pathology other 
than ankylosis and IVS.  Id.  The Board finds that, the 
veteran may not be rated for IVS under the current criteria, 
as she has not had any incapacitating episodes.  Even 
separately rating her symptomatology under the current 
criteria will not improve her standing, in light of the 
maximum rating of 20 percent for the orthopedic 
symptomatology.  Therefore, the rating criteria in effect 
prior to September 23, 2002, are also more favorable to the 
veteran for the period beginning on September 26, 2003.

Nonetheless, under those criteria, the veteran still does not 
more nearly approximate the criteria for an evaluation in 
excess of 20 percent.  38 C.F.R. §§ 4.3, 4.7 (2003).  The 
December 2003 examination report reflects that the veteran's 
ROM on forward flexion is to 80 degrees, which is 10 degrees 
less than the norm of 90 degrees, were the current criteria 
applied.  See 38 C.F.R. § 4.71a, Plate V (September 26, 2003) 
(68 Fed. Reg. at 51458).  Thus, the veteran's LOM is no more 
than moderate.  The examination report also reflects the 
absence of neurological deficit, which means there is no 
symptomatology to be rated and combined with the veteran's 
orthopedic rating.  The report notes the veteran's lumbar 
spine tenderness and spasm, which again garners no more than 
a 20 percent evaluation.  DC 5295 (in effect prior to 
September 26, 2003).

A higher evaluation of 40 percent is not warranted, as the 
examination report reflects no listing of the veteran's spine 
at all, let alone severe listing.  Id.  Further, neither is 
an evaluation of 40 percent warranted for LOM, as severe LOM 
of the lumbar spine has not been more nearly approximated.  
DC 5292 (in effect prior to September 26, 2003).  Therefore, 
the Board finds the veteran is appropriately evaluated at 20 
percent for her low back pain syndrome.  38 C.F.R. § 4.3, 4.7 
(2003); DC 5293 (in effect prior to September 23, 2002).


ORDER

An increased rating for residuals of a right hip injury, for 
the period beginning before July 14, 1995, is denied.

An increased rating for residuals of a right hip injury, for 
the period beginning on July 14, 1995, and ending on December 
14, 2003, is denied.

An increased rating for residuals of a right hip injury, for 
the period beginning on December 15, 2003, is denied.

An increased rating for chronic low back pain syndrome, 
secondary to L5-S1 herniated nucleus pulposus, for the period 
beginning before July 14, 1995, is denied.

An increased rating for chronic low back pain syndrome, 
secondary to L5-S1 herniated nucleus pulposus, for the period 
beginning on July 14, 1995, is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



